PER CURIAM.
Affidavits of violation of probation were filed against appellant, one of which alleged commission of a crime. Appellant was tried and found guilty of the crime. At sentencing his probation was revoked on that ground. This procedure was proper, and it was not necessary that a separate revocation hearing be held. Franklin v. State, 356 So.2d 1352 (Fla. 2d DCA 1978). However, the written order revoking probation recited additional grounds for revocation. Since no evidence was received on these violations, and appellant did not admit them, we remand with directions that those grounds be deleted from the order of revocation.
HOBSON, Acting C. J., and SCHEB and OTT, JJ., concur.